
	

115 SRES 676 IS: To recognize the importance of National Disability Employment Awareness Month.
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 676
		IN THE SENATE OF THE UNITED STATES
		
			October 11, 2018
			Mrs. Murray (for herself and Mr. Casey) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		To recognize the importance of National Disability Employment Awareness Month.
	
	
 Whereas, in 1945, Congress passed the Joint Resolution of August 11, 1945 (59 Stat. 530, chapter 363), to establish the first week in October of each year as National Employ the Physically Handicapped Week;
 Whereas, in 1988, Congress passed the Handicapped Programs Technical Amendments Act of 1988 (Public Law 100–630; 102 Stat. 3289), which designated October of each year as National Disability Employment Awareness Month;
 Whereas, according to the Centers for Disease Control and Prevention, approximately 61,000,000 people in the United States have a disability;
 Whereas, among people with disabilities in the United States, 33 percent participate in the workforce;
 Whereas the unemployment rate for people with a disability is higher than for people without a disability across all educational attainment groups;
 Whereas community-based, integrated employment at competitive wages is a human right and vital to economic self-sufficiency in the United States;
 Whereas Employment First is a national movement, supported by the Department of Labor, that supports the belief that all people, including people with significant disabilities, are capable of full participation in competitive integrated employment and community living;
 Whereas, under Employment First policies, State and Federal systems align services, incentives, and policies for youth and adults with disabilities to lead to community-based, integrated employment at competitive wages;
 Whereas, when provided the accommodations and support they need, people with disabilities as a group are capable of performing virtually any job in the United States;
 Whereas Congress has enacted laws to ensure people with disabilities are not discriminated against in employment, have access to supports and services to find and keep a job, and are entitled to accommodations in the workplace, including—
 (1)in 1973, when Congress enacted the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), a landmark civil rights law that—
 (A)prohibits discrimination on the basis of a disability in employment by the Federal Government and Federal contractors;
 (B)requires the Federal Government and Federal contractors to engage in affirmative action to promote the employment and advancement of people with disabilities; and
 (C)established programs administered by the Rehabilitation Services Administration of the Department of Education, including vocational rehabilitative services administered by State agencies;
 (2)in 1975, when Congress enacted the Education for All Handicapped Children Act of 1975 (Public Law 94–142; 89 Stat. 773), later renamed the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), that requires public schools to provide all eligible children with disabilities a free appropriate public education in the least restrictive environment, including services to assist students with disabilities as those students transition from high school to higher education or the workforce;
 (3)in 1990, when Congress enacted the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), a landmark civil rights law that prohibits employment discrimination against qualified individuals with disabilities, mandates reasonable accommodations in the workplace, and requires public entities to provide services (including employment services) in the most integrated setting;
 (4)in 2008, when Congress enacted the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff et seq.), a landmark civil rights law that prohibits employment discrimination on the basis of genetic information;
 (5)in 2014, when Congress enacted the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) to strengthen and improve the workforce system of the United States to better support people with disabilities by—
 (A)focusing on increasing competitive integrated employment for people with disabilities; (B)limiting the use of discriminatory subminimum wages; and
 (C)requiring that 15 percent of vocational rehabilitation funds be used to help people with disabilities transition from high school to higher education or the workforce;
 (6)in 2014, when Congress extended the work opportunity tax credit program to encourage the hiring of people with disabilities referred by vocational rehabilitation agencies; and
 (7)in 2018, when Congress reauthorized the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) to increase the focus on and funding for recruiting and supporting individuals with disabilities through career and technical education;
 Whereas the Federal Government is the largest employer in the United States and has taken steps to increase recruitment, hiring, and retention of people with disabilities in the Federal workforce, including when—
 (1)on July 26, 2000, President William J. Clinton issued Executive Order 13163 (29 U.S.C. 791 note; relating to increasing the opportunity for individuals with disabilities to be employed in the Federal Government), which set the goal for the Federal Government to hire 100,000 people with disabilities over 5 years, including individuals with targeted disabilities;
 (2)on July 26, 2010, President Barack Obama issued Executive Order 13548 (29 U.S.C. 791 note; relating to increasing Federal employment of individuals with disabilities), which directed the Federal Government to take additional steps to achieve the hiring goals of Executive Order 13163 (29 U.S.C. 791 note; relating to increasing the opportunity for individuals with disabilities to be employed in the Federal Government), including—
 (A)directing the Office of Personnel Management to design model recruitment and hiring strategies for Federal agencies to increase the employment of people with disabilities; and
 (B)directing each Federal agency to develop a plan for that agency for promoting employment opportunities for people with disabilities, with—
 (i)performance measures and numerical goals for the employment of individuals with disabilities and targeted disabilities; and
 (ii)a focus on the retention of employees with disabilities; (3)on August 18, 2011, President Barack Obama issued Executive Order 13583 (42 U.S.C. 2000e note; relating to establishing a coordinated government-wide initiative to promote diversity and inclusion in the Federal workforce), which prompted the Office of Personnel Management to encourage the use of Schedule A hiring authority for people with disabilities, conduct barrier analyses, and support Special Emphasis Programs to promote diversity in the workforce;
 (4)on May 14, 2015, President Barack Obama issued Executive Order 13658 (79 Fed. Reg. 9851; relating to establishing a minimum wage for contractors (February 20, 2014)), which required certain Federal Government contractors to pay the same minimum wage to workers with disabilities as all other workers;
 (5)the Equal Employment Opportunity Commission, in implementing the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), required Federal agencies to set hiring and workforce goals for people with specific disabilities that are associated with high rates of unemployment and underemployment;
 (6)the Equal Employment Opportunity Commission created the Leadership for the Employment of Americans with Disabilities (or LEAD) Initiative to encourage Federal agencies to recruit, hire, and promote people with severe disabilities; and
 (7)the Office of Federal Contract Compliance Programs of the Department of Labor, in implementing the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), established a nationwide 7 percent utilization goal for Federal contractors employing people with disabilities;
 Whereas some private employers see disability employment not only as a civil rights issue but also as a smart business strategy, and have recruited employees with disabilities;
 Whereas employing people with disabilities increases the diversity of the workforce; Whereas employers with diverse workforces have been found to have an advantage over competitors;
 Whereas Employment First policies, the laws Congress has enacted, actions by Executive agencies, and actions by some private companies have increased the employment of people with disabilities, which has, in part, resulted in 26 consecutive months of improvement in disability employment in the period between March 2016 and May 2018; and
 Whereas, despite progress, unemployment and underemployment of workers with disabilities remains high: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the importance of National Disability Employment Awareness Month;
 (2)urges Congressional offices, Federal Executive agencies, State and local government employers, and private employers to redouble their efforts to increase employment of people with disabilities; and
 (3)encourages individuals, employers, cities, counties, and States to observe National Disability Employment Awareness Month with appropriate programs and activities that increase the recruitment, hiring, and retention of people with disabilities to the workforce.
			
